DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 02/12/2021, with respect to claims 1-12 and 14-24, have been fully considered. The arguments related to Objection to Drawings, as well as, claims 1-3, 5-12, and 14-24 are persuasive.  Therefore, the rejection of claims 1-3, 5-12, and 14-24 under 35 U.S.C. § 102 and 103 and Objection to Drawings has been withdrawn. However, the arguments related to claim 4 rejected under 35 U.S.C. § 103 as being unpatentable over Sadr in view of Palsgaard et al. are not persuasive.  The teaching of Palsgaard disclose the deficiencies of Sadr that an “actual location is different from an intended location of the autonomous guided vehicle,” within the column 14, line 60 through column 15, line 20, wherein based on the previously recorded data, the control unit 56 continuously compares the recorded data with the continuously generated first, second, and third sets of parameters, and the parameters may be used in order to position the motorized feeding vehicle correctly in the passage (i.e. actual location) of the building. At this point, the first set of parameters may be inaccurate (i.e. different from an intended location) and navigation may be performed based on the other sets of parameters compared to the recorded data.  Therefore the rejections based upon Palsgaard are not withdrawn. Furthermore, upon additional consideration, a new Drawing Objection is made and a new ground(s) of rejection in view of newly found prior art reference(s) JOHANNESEN et al., US 20150235064 and TIWARI et al., US 10846657,   previously disclosed prior art SADR, PALSGAARD, COMPAIJEN, BERMUDEZ, and HIGH. The grounds for rejection in view of amended claims are provided below.
Drawings
The drawings are objected to because:
text does not meet required size in Figs. 1-11
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 13-16, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SADR et al., US 9883337, herein further known as Sadr, in view of PALSGAARD et al., US 9974280, herein further known as Palsgaard.
Regarding claims 1, 7, and 18, Sadr discloses an autonomous guided vehicle and method  (column 6, lines 25-35, mobile readers (e.g. sensor tag reader) in accordance with embodiments of the invention can include miniaturized robotics and drone technology for taking inventory of RFID tagged goods and monitoring sensor fields. A class of mobile readers that are semi-autonomous vehicles, such as, but not limited to, drones and robots, may be referred to as "agents.") comprising: memory; one or more processors coupled to the memory (column 2, lines 45-55, a sensor tag reader and location system for generating sensor tag locations expressed in a three-dimension global coordinate system from sensor tag locations expressed in three-dimensional local coordinate systems of mobile readers that read each tag and for updating the paths of each mobile reader includes a processor and memory), the one or more processors configured to determine an intended location of the autonomous guided vehicle based at least in part on a previously determined location of the autonomous guided vehicle (column 2, lines 55-60, processor is configured by the inventory and agent (e.g. drones and robots) control application to receive sensor data from one or more mobile reader agents, receive tag location data that describes the location of one or more sensor tags expressed in local coordinates  and further based at least in part on a calculated motion of the autonomous guided vehicle from the previously determined location (column 6, line 65 - Column 7 line 5, embodiments of the invention include "anchor nodes" as discussed earlier with known relative attitudes between pairs of anchors. These can be used in retrieving or knowing the reference position from an Euclidean distance matrix even if it is incomplete and noisy. Principal applications can include motion capture and vectorial waves measurement (i.e. calculated motion of the autonomous guided vehicle); and an active RFID reader configured to transmit (modulate a radio-frequency) interrogation signal to one or more RFID devices (column 8, lines 30-35, In some embodiments of the invention, at least one reader system both transmits RFID tag interrogation signals (i.e. modulate a radio-frequency) (wherein signals transmitted and received for RFID are generally digitally modulated) and receives backscattered signals transmitted from RFID tags in response to the interrogation signals), the active RFID reader paired with a plurality of RFID devices that are attached to one or more objects in an environment of the autonomous guided vehicle, the plurality of RFID devices including the one or more RFID devices (column 25, lines 40-50, Four agents (e.g. drones and robots) read (i.e. pair) in the discrete areas A, B, C, and D. An illustration visualizing examples of different components of sensor data collected by an agent 2900 (i.e. active RFID reader paired) and a tag 2902 (i.e. RFID devices) on a shelf that the agent  antenna is pointing to is shown in FIG. 29B, the process includes receiving (2804) tag (i.e. RFID devices) location data that describes the location of one , the one or more processors further configured to determine an actual location of the autonomous guided vehicle based at least in part on one or more response signals that are received from the one or more RFID devices in response to the interrogation signal, (column 26, lines 3-10, process includes determining (2808) global coordinates for the tag(s) that were read, i.e., converting the previously obtained local coordinates into a common coordinate system. The process can include updating (2810) one or more agent's (e.g. drones and robots) path by providing control signals to change its path for better coverage, see also at least FIG. 28, (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)) using a machine learning technique  (column 14, lines 2-10, any of a number techniques can be applied in accordance with embodiments of the invention, such as kernel based machine learning in generating a location estimate) the one or more processors further configured to determine a likelihood that an actual location of the autonomous guided vehicle in a region of a facility, (columns 12, line 30 through column 13, line 50, location vector may be translated  by preprocessing signals using a position tracking engine, and optimization can be solved by initially quantizing the surface of the sphere representing possible locations of the reader within a subset of the surface of the sphere, and probability (i.e. likelihood of actual location) can be computed, the location fusion engine determines the solution to the probability of the location estimate belonging to a region (i.e. region of a facility) and output the final estimate of the location of the reader system) analyze information that indicates at least one of the following: an amount of time that the autonomous guided vehicle takes to travel through the region (column 7, lines 10-15, a central server, such as the server shown in FIG. 1, can process this data and perform path planning across the physical area to complete the underlying task in an , an area of the facility that is covered by the path of the autonomous guided vehicle (column 7, lines 10-15, a central server, such as the server shown in FIG. 1, can process this data and perform path planning (i.e. path of the autonomous guided vehicle) across the physical area (i.e. area of the facility) to complete the underlying task in an efficient and/or optimal fashion), a number of instances in which the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle  (column 3, lines 10-15, in an embodiment the control of the mobile reader agent is provided via proportional integral derivative (PID) control (e.g. control loop) (i.e. number of instances)), a confidence in an accuracy of a map of the facility using the machine learning technique, wherein the facility includes the paired RFID devices.
However, Sadr does not explicitly disclose a vehicle and method to determine a an actual location of the autonomous guided vehicle in a region of a facility is different from an intended location of the autonomous guided vehicle.
Palsgaard teaches a vehicle and method to determine a likelihood that an actual location of the autonomous guided vehicle in a region of a facility is different from an intended location of the autonomous guided vehicle (column 14, line 60 through column 15, line 20, the control unit 56 is set to autonomous mode, the power system 34 and the steering system 42 are controlled by the control unit 56 based on the previously recorded data, including at least the first, second, and third sets of data and the control unit 56 continuously compares the recorded data with the continuously generated first, second, and third sets of parameters. In this way, the motorized feeding vehicle 20 may be navigated very accurately, the parameters may be used in .
Therefore, from the teaching of Palsgaard, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sadr to determine a likelihood that an actual location of the autonomous guided vehicle in a region of a facility is different from an intended location of the autonomous guided vehicle in order to reduce a risk of failure in the navigation system and avoid user involvement.
Regarding claims 2, 8, and 19, the combination of Sadr and Palsgaard disclose all elements of claim 1 above.
Sadr discloses further an autonomous vehicle wherein the one or more processors are further configured to: determine an intended orientation of the autonomous guided vehicle based at least in part on a previously determined orientation of the autonomous guided vehicle and further based on the calculated motion (column 40-55, in many embodiments of the invention, additional measurement sources can be employed to enhance and/or assist in establishing the location of an asset. Composite location information can be formed using public or private infrastructure that continuously broadcasts location information over a wide area, in addition to multimodal sensor sources such as, but not limited to: wide area wireless radio network for location systems; pressure sensors to measure elevation; measurement from a gyroscope for measuring orientation via angular measurements (i.e. orientation based on the calculated motion); accelerometer to track velocity and acceleration; and compass (magnetometer) to establish heading and direction in reference to the North Pole); MS# 405399-US-NP- 46 -determine an actual orientation of the autonomous guided vehicle based at least in part on the one or more response signals that are received from the one or more RFID devices in response to the interrogation signal (column 26, lines 3-10, process includes determining (2808) global coordinates for the tag(s) that were read, converting the previously obtained local coordinates into a common coordinate system. The process can include updating (2810) one or more agent's (e.g. drones and robots) path by providing control signals to change its path for better coverage, see also at least FIG. 28, (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)); and set a reference orientation of the autonomous guided vehicle on which the navigation of the autonomous guided vehicle is based to be the actual orientation rather than the intended orientation as a result of the calculated motion of the autonomous guided vehicle from the previously determined location being different from an actual motion of the autonomous guided vehicle from the previously determined location (column 12, lines 30-60, in several embodiments of the invention, one or more sensors generate "motion" type sensor data such as, but not limited to, a gyro, compass, and/or accelerometer (i.e. reference location of the autonomous guided vehicle) (wherein it is well known in the art that autonomous guided vehicles utilize a gyro, compass, and/or accelerometer for autonomous motion). Translating such data to a location vector may involve preprocessing these signals using a position tracking engine, tracking algorithm adapts the position input  (i.e. calculated motion of the autonomous guided vehicle) to the location fusion engine by updating the previous position estimate with new measurement (i.e. actual location) from the output of the block referred to as kinematics and scaling block, implementation of a kinematics and scaling block in accordance with embodiments of the invention such as the one 
Regarding claim 3, the combination of Sadr and Palsgaard disclose all elements of claim 1 above.
Sadr discloses further an autonomous vehicle wherein the one or more processors are configured to navigate the autonomous guided vehicle from the actual location to the intended location to compensate for a difference between the actual location and the intended location. (column 6, lines 30-40, several embodiments of the invention provide the ability to track multiple "agents" ( e.g., drones or robots) and navigate them in fairly tight spacing in environments such as a retail store or factory while reading and locating tags. Potential applications in accordance with embodiments of the invention provide autonomous navigation of these agents safely and accurately in real-life deployment, AND column 9, lines 50-60, geographic location estimation system can determine positioning data for RFID tagged assets and refine the position (i.e. compensate for a difference) using a location fusion engine. In this way, some embodiments of the invention enable the geographical location error (i.e. difference between the actual location and the intended location) for each asset to be bounded by the error of the RTLS system(s) used in locating each asset).
Regarding claim 4, the combination of Sadr and Palsgaard disclose all elements of claim 1 above including and set a reference location of the autonomous guided vehicle on which navigation of the autonomous guided vehicle is based to be in the second aisle rather than in the first aisle as a result of the calculated motion of the autonomous guided vehicle from the previously determined location being different from an actual motion of the autonomous guided vehicle from the previously determined location (column 12, lines 30-(wherein it is well known in the art that autonomous guided vehicles utilize a gyro, compass, and/or accelerometer for autonomous motion). Translating such data to a location vector may involve preprocessing these signals using a position tracking engine, tracking algorithm adapts the position input  (i.e. calculated motion of the autonomous guided vehicle) to the location fusion engine by updating the previous position estimate with new measurement (i.e. actual location) from the output of the block referred to as kinematics and scaling block, implementation of a kinematics and scaling block in accordance with embodiments of the invention such as the one shown in FIG. 12 for handling an error signal such as the signal shown in FIG. 14 from the gyro can be appreciated by one skilled in the art). 
However, Sadr does not explicitly disclose an autonomous vehicle wherein the one or more processors are configured to: determine that the autonomous guided vehicle is intended to be located in a first aisle of a facility; determine that the autonomous guided vehicle is located in a second aisle of the facility that is different from the first aisle; and set the reference location to be in the second aisle rather than in the first aisle; 
Palsgaard teaches an autonomous vehicle wherein the one or more processors are configured to: determine that the autonomous guided vehicle is intended to be located in a first aisle of a facility; determine that the autonomous guided vehicle is located in a second aisle of the facility that is different from the first aisle; and set the reference location to be in the second aisle rather than in the first aisle (column 15, lines 15-20, parameters may be used in order to position the motorized feeding vehicle 20 correctly in the passage 14 (i.e. first aisle) of the building 20. At this point, the first set of parameters may be inaccurate and 
Therefore, from the teaching of Palsgaard it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sadr to set the reference location to be in the second aisle rather than in the first aisle in order to reduce a risk of failure in the navigation system and avoid user involvement.
Regarding claim 6, the combination of Sadr and Palsgaard disclose all elements of claim 1 above.
Sadr discloses further an autonomous vehicle wherein the active RFID reader includes one or more unidirectional narrow-field active RFID antennas (column 26, lines 55-65, if there are tags that are unread, one or more agents (e.g. drones and robots) may be instructed to move along their path and continue reading or remain in place and read additional tags in that location that have not yet been Read, and the computation engine 3106 can provide kinematics or control information (such as, but not limited to direction of flight, lift, speed, and antenna position (i.e. unidirectional narrow-field active RFID antennas)) to agent control signal generation engine 3108. Agent control signal generation engine 3108 can instruct the agent 3110 (e.g., robot or drone) to keep it on the path that it should follow via proportional integral derivative (PID) or other appropriate control, (wherein the movement of the drones and robots, and direction of flight of the drones and robots is required because the antenna(s) are unidirectional and the drone or robot must move and/or change direction in order to send the interrogation signal and receive the tag response signal)).
Regarding claim 9, and 20 the combination of Sadr and Palsgaard disclose all elements of claim 7 and 18 above.
 wherein transmitting the interrogation signal comprises: transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more passive RFID tags that are paired with the RFID reader and that are attached to at least one of the one or more objects; and wherein determining the actual location of the autonomous guided vehicle comprises: determining the actual location of the autonomous guided vehicle based at least in part on the one or more response signals that are received from the one or more passive RFID tags in response to the interrogation signal (column 1, lines 40-45, systems and methods for generating sensor tag locations expressed in a three-dimension global coordinate system from sensor tag locations expressed in three-dimensional local coordinate systems of mobile readers (i.e. active RFID reader at the autonomous guided vehicle) that read each tag (i.e. passive RFID tags) and for updating the paths of each mobile reader are disclosed, AND column 8, lines 30-35, in some embodiments of the invention, at least one reader system both transmits RFID tag interrogation signals and receives backscattered signals transmitted from RFID tags in response to the interrogation signals, and column 7, lines 40-45, basic systems for reading RFID tags include at least an RFID reader system and RFID tags that may be attached to assets (i.e. attached to at least one of the one or more objects), AND column 26, lines 3-10, process includes determining (2808) global coordinates for the tag(s) that were read, i.e., converting the previously obtained local coordinates into a common coordinate system. The process can include updating (2810) one or more agent's (e.g. drones and robots) path by providing control signals to change its path for better coverage, see also at least FIG. 28, (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)
Regarding claim 10 and 21, the combination of Sadr and Palsgaard disclose all elements of claim 7, and 18 above.
Sadr discloses further a method wherein transmitting the interrogation signal comprises: transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more active RFID tags that are paired with the RFID reader and that are attached to at least one of the one or more objects; and wherein determining the actual location of the autonomous guided vehicle comprises: determining the actual location of the autonomous guided vehicle based at least in part on the one or more response signals that are received from the one or more active RFID tags in response to the interrogation signal (column 5, lines 35-40, location information streams can include, but are not limited to, passive or active radio frequency identification (RFID) tags (i.e. active RFID tags), AND column 1, lines 40-45, systems and methods for generating sensor tag locations expressed in a three-dimension global coordinate system from sensor tag locations expressed in three-dimensional local coordinate systems of mobile readers (i.e.  active RFID reader at the autonomous guided vehicle) that read each tag (i.e. passive RFID tags) and for updating the paths of each mobile reader are disclosed, AND column 8, lines 30-35, in some embodiments of the invention, at least one reader system both transmits RFID tag interrogation signals and receives backscattered signals transmitted from RFID tags in response to the interrogation signals, and column 7, lines 40-45, basic systems for reading RFID tags include at least an RFID reader system and RFID tags that may be attached to assets (i.e. attached to at least one of the one or more objects), AND column 26, lines 3-10, process includes determining (2808) global coordinates for the tag(s) that were read, i.e., converting the previously obtained local coordinates into a common coordinate system. The process can include updating (2810) one or (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)).
Regarding 23, Sadr discloses all elements of claim 18 above.
Sadr further discloses a method and autonomous vehicle iteratively performing said determining the intended location, said transmitting the interrogation signal, and said determining the actual location of the autonomous guided vehicle to generate location information that indicates whether the intended location is different from the actual location for each iteration of a plurality of iterations (column 3, lines 10-15, in an embodiment the control of the mobile reader agent is provided via proportional integral derivative (PID) control (e.g. control loop)); analyzing the location information using a machine learning technique (column 14, lines 1-10, output location estimate can be calculated using a number of options for different use cases. The vector sequence can be assumed to be a Markov process. Then, any of a number techniques can be applied in accordance with embodiments of the invention, such as, but not limited to kernel based machine learning in generating a location estimate), to determine a likelihood that an actual location of the autonomous guided vehicle in a region of a facility is to be different from an intended location of the autonomous guided vehicle, the facility including the paired RFID devices (column 25, lines 40-50, Four agents (e.g. drones and robots) read (i.e. pair) in the discrete areas A, B, C, and D. An illustration visualizing examples of different components of sensor data collected by an agent 2900 (i.e. active RFID reader paired) and a tag 2902 (i.e. RFID devices) on a shelf that the agent  antenna is pointing to is shown in FIG. 29B, the process includes receiving (2804) tag (i.e. RFID devices) location data that describes the location of one or more tags see ; and performing at least one of the following operations: modifying a computer software program that controls a path of the autonomous guided vehicle through the facility so that the path avoids the region based at least in part on the likelihood being greater than or equal to a threshold likelihood; providing a recommendation to at least one of (a) change a location of at least one RFID device in the environment of the autonomous guided vehicle  (column 26, lines 1-10, process includes determining (2808) global coordinates for the tag(s) that were read, (i.e. RFID tags), converting the previously obtained local coordinates into a common coordinate system. The process can include updating (2810) one or more agent's path (i.e. change a location) by providing control signals to change its path for better coverage, see also at least FIG. 28) or (b) add at least one RFID device in the environment of the autonomous guided vehicle to reduce the likelihood that the actual location of the autonomous guided vehicle in the region is to be different from the intended location of the autonomous guided vehicle; or narrowing a coverage geometry of the active RFID reader to focus on the region of the facility based at least in part on the likelihood being greater than or equal to a threshold likelihood.
Regarding claim 14, Sadr discloses all elements of claim 7 above.
Sadr discloses further a method comprising: determining an amount of time that the autonomous guided vehicle takes to travel through the region (column 7, lines 10-15, a central server, such as the server shown in FIG. 1, can process this data and perform path planning across the physical area to complete the underlying task in an efficient and/or optimal fashion, for example finding the shortest time (i.e. determining an amount of time) ( or a path that satisfies a time and/or other criterion)); wherein analyzing the location information comprises: analyzing the location information and the amount of time that the autonomous guided vehicle takes to travel through the region, using the machine learning technique  (column 14, lines 1-10, output location estimate can be calculated using a number of options for different use cases. The vector sequence can be assumed to be a Markov process. Then, any of a number techniques can be applied in accordance with embodiments of the invention, such as, but not limited to kernel based machine learning in generating a location estimate), to determine the likelihood.
Regarding claim 15, Sadr discloses all elements of claim 7 above.
Sadr discloses further a method comprising: determining an area of the facility (column 8, lines 1-5, RTLS receivers can obtain reference location data that provides location information to an accuracy of several centimeters or even several millimeters and/or within an indoor environment where global positioning system (GPS) signals may be unavailable that is covered by the path of the autonomous guided vehicle (column 7, lines 10-15, a central server, such as the server shown in FIG. 1, can process this data and perform path planning across the physical area to complete the underlying task in an efficient and/or optimal fashion); wherein analyzing the location information comprises: analyzing the location information and an indication of the area of the facility that is covered by the path of the autonomous guided vehicle using the machine learning technique (column 14, lines 1-10, output location estimate can be calculated using a number of options for different use cases. The vector sequence can be assumed to be a Markov process. Then, any of a number techniques can be applied in accordance with embodiments of the invention, such as, but not limited to kernel based machine learning in generating a location estimate) to determine the likelihood.
Regarding claim 16, Sadr discloses all elements of claim 7 above.
 wherein the location information indicates a number of the iterations for which the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle (column 3, lines 10-15, in an embodiment the control of the mobile reader agent is provided via proportional integral derivative (PID) control (e.g. control loop)); and wherein analyzing the location information comprises: analyzing the number of the iterations for which the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle using the machine learning technique (column 14, lines 1-10, output location estimate can be calculated using a number of options for different use cases. The vector sequence can be assumed to be a Markov process. Then, any of a number techniques can be applied in accordance with embodiments of the invention, such as, but not limited to kernel based machine learning in generating a location estimate)  to determine the likelihood.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr and Palsgaard in view of TIWARI et al., US 10846657, herein further known as Tiwari.
Regarding claim 5, the combination of Sadr and Palsgaard disclose all elements of claim 1 above including an autonomous vehicle wherein the one or more processors are configured to determine the actual location of the autonomous guided vehicle based at least in part on one or more signal strengths of the one or more respective response signals (column 24, lines1-15, approach is based on machine learning, which works directly on the natural non-Euclidean coordinate systems provided by the known reference RFID devices, known locations of a few nodes in the network and the RFID readings can be exploited

However, Sadr does not explicitly disclose an autonomous vehicle and method based at least in part on one or more signal strengths of the one or more respective response signals being inversely proportional to one or more respective distances between the actual location and the one or more respective RFID devices.
Tiwari teaches an autonomous vehicle and method based at least in part on one or more signal strengths of the one or more respective response signals being inversely proportional to one or more respective distances between the actual location and the one or more respective RFID devices (column 8, line 30 through column 9, line 10, RFID interrogation by the robotic system during a scan cycle using computer system can calculate an offset distance for the robotic system to the inventory structure and an interrogation power (i.e. signal strengths) for the robotic system, computer system can implement parametric models to calculate offset distance (i.e. respective distances) from the robotic system to the inventory structure (i.e. RFID devices) and a matching interrogation power for scanning, the computer system can also set scan speed and interrogation frequency such as inversely proportional to a density of RFID-tagged products assigned to the inventory structure and inversely proportional to the interrogation power (i.e. signal strengths) assigned to the inventory structure).
Therefore, from the teaching of Tiwari it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sadr to base at least in part on one or more signal strengths of the one or more respective response signals being inversely proportional to one or more respective distances between the actual location and the one or more respective RFID devices in order to define continuous scan path along a shelving segment, a shelving .
Claims 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr and Palsgaard in view of COMPAIJEN et al., US 20190138770, herein further known as Compaijen.
Regarding claim 11, and 22, the combination of Sadr and Palsgaard disclose all elements of claim 7 and 18 above.
Sadr discloses determining the actual location of the autonomous guided vehicle based at least in part on the one or more response signals that are received by the one or more other active readers (e.g. active RFID readers) in response to the interrogation signal, but fails to explicitly disclose a method, wherein transmitting the interrogation signal comprises: transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers that are paired MS# 405399-US-NP- 49 -with the RFID reader and that are attached to at least one of the one or more objects.
Compaijen teaches a method wherein transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers that are paired with the RFID reader and that are attached to at least one of the one or more objects (paragraph 12, the first reader unit is arranged to generate interrogation data wherein the system is arranged for distributing the interrogation data generated by the first reader unit to the at least one second reader unit (i.e. interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers), wherein 
Therefore, from the teaching of Compaijen it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sadr to include transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers that are paired with the RFID reader to achieve full area coverage and a high reading accuracy within environments in which often the articles are packed closely together.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr and Palsgaard in view of BERMUDEZ et al., US 9766603, herein further known as Bermudez.
Regarding claim 12, the combination of Sadr and Palsgaard disclose all elements of claim 7 above.
However, Sadr does not explicitly disclose a method wherein the one or more RFID devices are attached to computer equipment on one or more racks in a co-location center.
Bermudez teaches a method wherein the one or more RFID devices are attached to computer equipment on one or more racks in a co-location center (paragraph 4, lines 45-55, a mote sensing network can be configured to be used for asset tracking and management. For 
Therefore, from the teaching of Bermudez it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sadr to include the one or more RFID devices are attached to computer equipment on one or more racks in a co-location center in order to take global or local action based on the sensor data.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr and Palsgaard in view of HIGH et al., US 9908760, herein further known as High.
Regarding claim 17, the combination of Sadr and Palsgaard disclose all elements of claim 7 above.
Sadr discloses using the machine learning technique; wherein analyzing the location information comprises: analyzing the location information and taking into consideration the confidence in the accuracy using the machine learning technique to determine the likelihood, but fails to explicitly disclose a method of a map of the facility.
High teaches a method of a map of the facility (column 5, lines 54-56, the at least one database 126 may store data pertaining to one or more of shopping facility mapping data, AND column 14, lines 45-50, in some embodiments, the central computer system 106 uses a grid placed upon a 2D CAD map and 3D point cloud model (e.g., from the databases 126) to direct, track, and plot paths for the other devices).
.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr and Palsgaard in view of JOHANNESEN et al., US 20150235064, herein further known as Johannesen.
Regarding claim 24, the combination of Sadr and Palsgaard disclose all elements of claim 7 above.
However, Sadr does not explicitly disclose a vehicle and method wherein narrowing the coverage geometry of the active RFID reader to focus on the region of the facility comprises: decreasing a size of a main lobe of the interrogation signal.
Johannesen teaches a vehicle and method wherein narrowing the coverage geometry of the active RFID reader to focus on the region of the facility comprises: decreasing a size of a main lobe of the interrogation signal (paragraph 89, in the conventional art of RF tag detection, using the length of a rectangular shaped aperture as an example, it is observed in FIG. 12 that the half-power beam width (HPBW) of the main lobe from such an aperture is reduced only as the length of the aperture is increased (i.e. the directivity increases as the aperture length increases), see also at least FIG. 12).
Therefore, from the teaching of Johannesen it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sadr to include narrowing the coverage geometry of the active RFID reader to focus on the region of the facility comprises: decreasing a size of a main lobe of the interrogation signal in order to provide identification of at least one object in an image registered with an image registration device which is provided with .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        	
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669